 


110 HR 6059 IH: Delivering Effective Training and Enforcement Resources (DETER) Act of 2008
U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6059 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2008 
Mr. Murphy of Connecticut introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To clarify the use of Edward Byrne Memorial Justice Assistance Grants for corrections and community corrections programs, to enhance the data made available by the National Adult and Juvenile Offender Reentry Resource Center, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Delivering Effective Training and Enforcement Resources (DETER) Act of 2008. 
2.Clarification of authorized uses of Edward Byrne Memorial Justice Assistance Grants Subparagraph (D) of section 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended to read as follows: 
 
(D)Corrections and community corrections programs, which may include— 
(i)using global positioning monitoring technologies to monitor individuals on parole and probation; and 
(ii)hiring additional parole officers.. 
3.National Adult and Juvenile Offender Reentry Resource CenterParagraph (3) of section 2976(m) of the Omnibus Crime Control and Safe Streets Act of 1968 (as amended by Public Law 110–199) (42 U.S.C. 3797w) is amended— 
(1)by redesignating subparagraphs (G) through (I) as subparagraphs (I) through (K), respectively; and 
(2)by inserting after subparagraph (F) the following new subparagraphs: 
 
(G)collect and disseminate information related to Federal and State laws relevant to parole and probation agencies and officers; 
(H)collect and disseminate information on available Federal and State grants for parole and probation agencies and officers; . 
 
